Case 2:18-cv-01228-HB Document 81-3 Filed 05/09/19 Page 1 of 26




                                         EXHIBIT 6
Case 2:18-cv-01228-HB Document 81-3 Filed 05/09/19 Page 2 of 26
Case 2:18-cv-01228-HB Document 81-3 Filed 05/09/19 Page 3 of 26
Case 2:18-cv-01228-HB Document 81-3 Filed 05/09/19 Page 4 of 26
Case 2:18-cv-01228-HB Document 81-3 Filed 05/09/19 Page 5 of 26
Case 2:18-cv-01228-HB Document 81-3 Filed 05/09/19 Page 6 of 26
Case 2:18-cv-01228-HB Document 81-3 Filed 05/09/19 Page 7 of 26
Case 2:18-cv-01228-HB Document 81-3 Filed 05/09/19 Page 8 of 26
Case 2:18-cv-01228-HB Document 81-3 Filed 05/09/19 Page 9 of 26
Case 2:18-cv-01228-HB Document 81-3 Filed 05/09/19 Page 10 of 26
Case 2:18-cv-01228-HB Document 81-3 Filed 05/09/19 Page 11 of 26
Case 2:18-cv-01228-HB Document 81-3 Filed 05/09/19 Page 12 of 26
Case 2:18-cv-01228-HB Document 81-3 Filed 05/09/19 Page 13 of 26
Case 2:18-cv-01228-HB Document 81-3 Filed 05/09/19 Page 14 of 26
Case 2:18-cv-01228-HB Document 81-3 Filed 05/09/19 Page 15 of 26
Case 2:18-cv-01228-HB Document 81-3 Filed 05/09/19 Page 16 of 26
Case 2:18-cv-01228-HB Document 81-3 Filed 05/09/19 Page 17 of 26
Case 2:18-cv-01228-HB Document 81-3 Filed 05/09/19 Page 18 of 26
     Case 2:18-cv-01228-HB Document 81-3 Filed 05/09/19 Page 19 of 26
                                  David Reape
                          DAVID REAPE - CONFIDENTIAL
                                                Page 375                                                   Page 377
 1   were able to purchase those receivables with some      1        Q. And then below your name is Mr.
 2   accrual and the trust got the benefit of the           2   Wilson; correct?
 3   accrual.                                               3        A. Correct.
 4        Q.      So by facilitating the deal the           4        Q. If you're familiar with it, is that
 5   trust and the manager of the trust benefit?            5   his signature?
 6        A.      Correct.                                  6        A. It is.
 7        Q.      And VAP was the manager of all the        7        Q. Moving to Exhibit 118, are you
 8   trusts at issue with those transactions; right?        8   familiar with this document?
 9        A.      That's correct.                           9        A. Yes.
10        Q.      So by extending the financing to         10        Q. Can you describe, for the record,
11   help close the deal, VAP was, in a sense, helping     11   what it is?
12   itself?                                               12        A. It's a tax return.
13        A.      Yes.                                     13        Q. A tax return for which entity, Mr.
14        Q.      Who was VAP's lender on those            14   Reape?
15   limited transactions, Mr. Reape?                      15        A. Bluestone Capital.
16        A.      The first set of transactions in         16        Q. This is a U.S. Form 1065 return;
17   '16 would've been, at that time, Citibank. And        17   correct?
18   then in 2017 it would have been Barclays.             18        A. Yes.
19        Q.      Mr. Reape, you can put the               19        Q. You'll note, about two-thirds of
20   confirmation requests aside. If you could keep        20   the way down the page, there is a line for a
21   out Exhibits 21 and 117, I would appreciate it.       21   signature; right?
22              I'm going to hand you three                22        A. Yes.
23   documents, Mr. Reape. One has previously been         23        Q. There's no signature on this
24   marked as Warren Hill 56, and then two additional     24   document; right, Mr. Reape?
                                                Page 376                                                   Page 378
 1   documents marked Warren Hill 118 and 119. If you       1       A.     That's correct.
 2   could take a few moments to review those and then      2       Q.     Do you recall signing Bluestone
 3   let me know when you've completed that review.         3   Capital Markets' Form 1065 return?
 4        A.    (Reviewing documents.)                      4       A.     I don't.
 5        Q.    Mr. Reape, have you had a chance to         5       Q.     Is this the type of document you
 6   review, at least preliminarily, the three exhibits     6   would sign as the CEO of Bluestone Capital
 7   we've placed in front of you?                          7   Markets?
 8        A.    I have.                                     8       A.     It might, but somebody else could
 9        Q.    Let's begin with Exhibit 56. Are            9   have signed it.
10   you familiar with the document that's been marked     10       Q.     Someone would have had to have
11   previously as Exhibit 56?                             11   signed it before it was submitted; right, Mr.
12        A.    It's a tax return.                         12   Reape?
13        Q.    A tax return for which entity, Mr.         13       A.     I think that's IRS rule.
14   Reape?                                                14       Q.     So somewhere in Bluestone Capital
15        A.    Blue Stone Finance.                        15   Markets' or VAP's records there would be a signed
16        Q.    It's a Puerto Rican tax return;            16   version of this return?
17   correct?                                              17       A.     I would assume, yes.
18        A.    Correct.                                   18       Q.     Put that aside for a moment, Mr.
19        Q.    About two-thirds of the way down,          19   Reape.
20   is that your signature, Mr. Reape?                    20             If you could turn to Exhibit 119,
21        A.    It is.                                     21   can you please describe for the record what this
22        Q.    That's dated July 23, 2018;                22   document is, if you're familiar with it?
23   correct?                                              23       A.     It's a tax return.
24        A.    Correct.                                   24       Q.     For which entity, Mr. Reape?

                                                                                           12 (Pages 375 - 378)
                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 2:18-cv-01228-HB Document 81-3 Filed 05/09/19 Page 20 of 26
                                  David Reape
                          DAVID REAPE - CONFIDENTIAL
                                                  Page 391                                                     Page 393
 1        A.     I would guess this is probably a             1        A.     That's cash.
 2   document that Mr. Wilson distributed to members.         2        Q.     That is cash that's actually in the
 3        Q.     If you look at the bottom left-hand          3   accounts or cash that was received for the month,
 4   corner, it's dated January 29th, 2019; right?            4   Mr. Reape?
 5        A.     Correct.                                     5        A.     It's a balance sheet. It's cash in
 6        Q.     And so your testimony is that you            6   the accounts.
 7   believe Mr. Wilson distributed this to members,          7        Q.     And then it also says "due from
 8   including SFR, on or around that date?                   8   banks." Do you see that?
 9        A.     I can't say when he distributed it,          9        A.     Yes.
10   but it looks like that would have been the              10        Q.     What does that relate to?
11   preparation date. So I would assume on or after         11        A.     I don't think that has any meaning.
12   that date.                                              12        Q.     Could it be like a money market
13        Q.     And to the best of your knowledge,          13   account or something like that?
14   it would be inaccurate to characterize this             14        A.     No.
15   document as coming from the company's QuickBooks?       15        Q.     So the total cash on hand for the
16        A.     I think you need to clarify that            16   three entities at the end of December 31st, at
17   question.                                               17   least according to this sheet, is approximately
18        Q.     To the best of your knowledge, it           18   12.3 million; correct?
19   would be inaccurate for someone to characterize         19        A.     Correct.
20   this document as coming from the company's              20        Q.     The next row has the notation that
21   QuickBooks?                                             21   reads "trust certificate income receivable." Do
22        A.     This certainly is not a                     22   you see that?
23   QuickBooks-produced report. Is that your                23        A.     Yes.
24   question?                                               24        Q.     What does that represent?
                                                  Page 392                                                     Page 394
 1       Q.      That's right.                                1        A.     That's the value of our trust
 2             And if someone had represented to              2   certificates. That's an internally calculated
 3   Warren Hill that this was indeed from QuickBooks,        3   value.
 4   that would be an inaccurate representation?              4        Q.     Let's pause there. What do you
 5        A.     I think so. Again, based on my               5   mean, internally calculated?
 6   knowledge of QuickBooks.                                 6        A.     The various companies hold trust
 7        Q.     This is dated December 31st, 2018;           7   certificates and you can calculate -- at any
 8   correct?                                                 8   point, based on a loan outstanding, senior fees
 9        A.     Correct.                                     9   receivable, trustee expenses, whatever, to the
10        Q.     So these are year-end numbers; is           10   extent that a company was holding the certificate,
11   that right?                                             11   you can calculate a value for that certificate.
12        A.     I would assume, yes.                        12   So it's a way of listing an asset calculation that
13        Q.     Well, do you know or are you                13   wouldn't appear anywhere else, any reports,
14   assuming, Mr. Reape?                                    14   anything like that.
15        A.     Based on the dating, it would have          15        Q.     So is this the company's estimation
16   to be; yeah.                                            16   of the value of those certificates --
17        Q.     There's a heading called "Assets."          17        A.     It's an estimation.
18   Right?                                                  18        Q.     -- as of December 31st, 2018?
19        A.     Yes.                                        19        A.     Yes.
20        Q.     And the first line under that reads         20        Q.     When you say trust certificate
21   "cash and due from banks." Correct?                     21   income receivable, does that also include any
22        A.     Yes.                                        22   reserve amounts?
23        Q.     What does that line or row                  23        A.     You would include that in the trust
24   represent?                                              24   certificate because it's a liquidating value of

                                                                                              16 (Pages 391 - 394)
                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 2:18-cv-01228-HB Document 81-3 Filed 05/09/19 Page 21 of 26
                                  David Reape
                          DAVID REAPE - CONFIDENTIAL
                                                 Page 395                                                     Page 397
 1   reserves.                                               1   dollars was released to VAP?
 2        Q.     So those concepts, trust                    2        A. I actually had to go back with the
 3   certificate and reserve amounts, are synonymous to      3   trustee and have the reserve reduced from five
 4   you, Mr. Reape?                                         4   million to 100,000. Now it's purely an expense
 5        A.     No.                                         5   reserve since there are no noteholders.
 6        Q.     What's the distinguishing feature,          6        Q. Are there trust certificates
 7   if any?                                                 7   related to the Barclays trust that are contained
 8        A.     So a reserve is a specific account          8   in this 12.5 million dollar estimate?
 9   within a trust that is there to hold an expense or      9        A. Yes.
10   over collateralization amount of money. Some of        10        Q. What about trust certificates
11   our trusts don't have reserves. So to the extent       11   related to the Citi deals in that 12.5?
12   money flows down to the level of the trust             12             MR. ONUFRAK: Citi deals?
13   certificate it just goes out to whoever holds the      13             MR. VOSHELL: Yes.
14   certificate.                                           14             THE WITNESS: Citibank, yes.
15        Q.     We'll talk more about this later.          15   BY MR. VOSHELL:
16   But with the money that flows down to the              16        Q. Any other lenders who have trust
17   certificate, when is that money released to the        17   certificates associated with that 12.5 million
18   certificate holder?                                    18   dollars that's listed here under trust certificate
19        A.     So when it flows to the                    19   income receivable?
20   certificate, it flows out.                             20        A. Just Barclays and Citi, although
21        Q.     Is that essentially when the               21   there are two different Barclays trusts. So
22   receivables have been paid off?                        22   they're two different certificates.
23        A.     It would have to be a very large           23        Q. If you can, Mr. Reape,
24   paydown of receivables.                                24   approximately what portion of the 12.5 million
                                                 Page 396                                                     Page 398
 1        Q. And with reserve amounts that are               1   dollar estimate here is associated with the two
 2   released, are those released at a similar time          2   Barclays trusts?
 3   when there's been largely a payoff of the               3        A.     As of 12-31, at least 10 million;
 4   underlying receivables?                                 4   maybe substantially more.
 5        A. It depends on the mechanics of the              5        Q.     Is it fair to say that the
 6   trust. There really aren't reserves, per se, that       6   overwhelming majority of that 12.5 million dollar
 7   are of any significance for any of our trusts.          7   estimate is associated with the Barclays trust
 8        Q. As of today; right?                             8   certificates?
 9        A. As of today.                                    9        A.     Yes.
10        Q. There were reserves that were of               10        Q.     Mr. Reape, I know we touched on it
11   significance to the trust previously; correct?         11   earlier. But do you know whether any amounts
12        A. At one time under the Citi trust               12   associated with the Citi deal were paid in January
13   only.                                                  13   of 2019?
14        Q. Was that the five-million-dollar               14        A.     I believe some were, yes.
15   reserve that came in this year?                        15        Q.     Would any of those amounts be
16        A. There was a reserve requirement                16   related to a trust certificate for the Citi deal?
17   under the Citi trust which had been amended.           17        A.     That's all it could be. That's all
18        Q. What do you mean, it's been                    18   that's left with the Citi deal is a trust
19   amended?                                               19   certificate.
20        A. It was originally five million                 20        Q.     Did the entire certificate pay out
21   dollars. The note's paid off, so there was no          21   in January of 2019 for the Citi deal?
22   reason to have the trust have a five million --        22        A.     No.
23   there's no noteholders to benefit from that.           23        Q.     There's still some amount of the
24        Q. And that's when the five million               24   Citi deal trust certificate outstanding?

                                                                                             17 (Pages 395 - 398)
                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 2:18-cv-01228-HB Document 81-3 Filed 05/09/19 Page 22 of 26
                                  David Reape
                          DAVID REAPE - CONFIDENTIAL
                                                Page 419                                                     Page 421
 1        marked, for identification purposes, as           1   certificate. And there was -- because the paydown
 2        Warren Hill Exhibit 121.)                         2   in 2018 was so significant, there was some outflow
 3   BY MR. VOSHELL:                                        3   from the Barclay certificate, also.
 4        Q.     Mr. Reape, we're back on the               4        Q.     If you turn to the third page, Mr.
 5   record. You remain under oath.                         5   Reape, under the heading Liabilities and Member's
 6             I've placed in front of you a                6   Equity, there are the NAI loan and the SFR
 7   document that's been marked Warren Hill Exhibit        7   Equities loan referenced; right?
 8   121. Just take a moment to look at it. I have a        8        A.     Correct.
 9   few questions.                                         9        Q.     For the NAI loan it shows an
10        A.     (Reviewing document.)                     10   outstanding value of $275,000; right?
11             Okay.                                       11        A.     Yes.
12        Q.     This is another document labeled          12        Q.     And for the SFR loan it shows an
13   Balance Sheet dated February 28, 2018; right?         13   outstanding value of 1.725 million dollars;
14        A.     Correct.                                  14   correct?
15        Q.     This looks similar to the document        15        A.     Correct.
16   we just reviewed as Exhibit 120; right?               16        Q.     You testified earlier that the NAI
17        A.     It looks similar, yes.                    17   loan was a total of 1 million dollars, correct,
18        Q.     Do you believe this document was          18   Mr. Reape?
19   also prepared by Mr. Wilson?                          19        A.     Yes.
20        A.     I do.                                     20        Q.     When, if you know, was that paid
21        Q.     Again, it has the trust certificate       21   down to $275,000?
22   income receivable row under Assets. Do you see        22        A.     I believe over the course of 2017,
23   that?                                                 23   possibly into 2018.
24        A.     Yes.                                      24        Q.     Well, this is February 28th of '18;
                                                Page 420                                                     Page 422
 1        Q.     The value of that receivable, as of        1   correct?
 2   at least February 28th, 2018, was 21.7 million         2        A.     Correct.
 3   dollars; right?                                        3        Q.     So if it leaked into 2018, would
 4        A.     Yes.                                       4   that be reflected in the January sheet?
 5        Q.     That's eight or nine million               5        A.     I have to see the January sheet for
 6   dollars higher than what we looked at in the           6   comparison to see what number is listed there.
 7   December 2018 exhibit; correct?                        7        Q.     I, too, would like to see the
 8        A.     Correct.                                   8   January sheet. It has not been produced.
 9        Q.     Can you explain why there is that          9             The SFR Equities loan here, this
10   difference in the two receivable values?              10   is down from 3 million dollars to 1.725; correct?
11        A.     Sure. It's most likely a cash             11        A.     Actually, there are other SFR
12   paydown.                                              12   loans. So at one point their balance was much
13        Q.     Do you recall when that cash              13   higher than 3 million. I can't tell whether this
14   paydown occurred?                                     14   is a balance from the loans they assumed or
15        A.     Over the course of the year, there        15   whether this is a balance from other loans they
16   were a number of significant state paydowns as        16   made to the company.
17   well as state payments of prompt payment penalty.     17        Q.     What documents would you need to
18        Q.     So there are payments made by the         18   look at to know whether this is a balance from the
19   state that, I guess, flowed through to the            19   loan that SFR assumed from Warren Hill?
20   certificates in 2018?                                 20        A.     Just the timing of payments would
21        A.     Yes.                                      21   probably tell me which was paid down.
22        Q.     Do you recall which bank                  22        Q.     What documents would you look at,
23   certificates those paydowns impacted?                 23   Mr. Reape, to ascertain the timing of the
24        A.     Well, absolutely impacted the Citi        24   payments?

                                                                                            23 (Pages 419 - 422)
                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 2:18-cv-01228-HB Document 81-3 Filed 05/09/19 Page 23 of 26
                                  David Reape
                          DAVID REAPE - CONFIDENTIAL
                                                  Page 427                                                     Page 429
 1   would there be the more detailed itemization for         1       A.      Yes. Um-hum. Absolutely.
 2   June of 2018?                                            2       Q.      You can put that aside.
 3        A.     I'd have to kind of compare                  3             MR. VOSHELL: Mark this as 126.
 4   document by document, but I would -- absolutely,         4             (Whereupon, the document was
 5   yeah.                                                    5        marked, for identification purposes, as
 6        Q.     You can put that aside.                      6        Warren Hill Exhibit 126.)
 7              MR. VOSHELL: Mark this as 125.                7   BY MR. VOSHELL:
 8              (Whereupon, the document was                  8        Q.     Mr. Reape, in front of you is
 9        marked, for identification purposes, as             9   Exhibit Warren Hill 126. This is the September
10         Warren Hill Exhibit 125.)                         10   30th, 2018 balance sheet; right?
11   BY MR. VOSHELL:                                         11        A.     Yes.
12         Q.    Mr. Reape, we've placed in front of         12        Q.     Again going to the trust
13   you what's been marked as Warren Hill 125.              13   certificate income receivable row, there is a drop
14         A.    Okay.                                       14   in the outstanding receivable from 27.4 million at
15         Q.    Again, this is the next in a series         15   the end of August of '18 to 19 million at the end
16   of spreadsheets similar to the ones we just looked      16   of September of '18; correct?
17   at, this one ending July 31st, 2018; correct?           17        A.     Correct.
18         A.    Correct.                                    18        Q.     And you believe that this drop is
19         Q.    This particular exhibit does have           19   the result of payments made by the state?
20   the itemization following the first two pages;          20        A.     I'm certain of this.
21   correct?                                                21        Q.     You said earlier that the
22         A.    It does.                                    22   certificate income receivable was an estimate by
23         Q.    There is a line item for the NAI            23   VAP; correct?
24   loan and the SFR Equities loan; correct?                24        A.     Correct.
                                                  Page 428                                                     Page 430
 1        A.     Correct.                                     1        Q. Just so the record is clear, the
 2        Q.     But here there's no value                    2   drop here relates to payments made by the state,
 3   associated with those loans; right?                      3   not to a downward deviation in VAP's estimate?
 4        A.     Correct.                                     4        A. Yes.
 5        Q.     Is that because the loans were paid          5        Q. You can put that aside.
 6   off as of the end of July, 2018?                         6             MR. VOSHELL: Mark this as 127.
 7        A.     Yes.                                         7             (Whereupon, the document was
 8        Q.     Now, we looked two exhibits ago at           8        marked, for identification purposes, as
 9   the end of May of '18 and the loans were still in        9        Warren Hill Exhibit 127.)
10   existence; correct?                                     10   BY MR. VOSHELL:
11        A.     Correct.                                    11        Q. Mr. Reape, in front of you is
12        Q.     There was not the itemization in            12   Exhibit 127. This is the October 31st, 2018
13   the June balance sheet; right?                          13   balance sheet; right, Mr. Reape?
14        A.     Not in your printout. I certainly           14        A. Correct.
15   would have guessed that it would've been there.         15        Q. Again, the trust certificate income
16   But, again, that could be an issue with just what       16   receivable line lists, as of the end of October of
17   was printed.                                            17   2018, a total of 14.1 million; correct?
18        Q.     Sure. But it's fair to say that             18        A. Correct.
19   sometime between the end of May 2018 and the end        19        Q. And that is a drop of approximately
20   of July 2018 the NAI loan and the SFR Equities          20   5 million from the close of September of 2018;
21   loan were paid off?                                     21   right?
22        A.     As well as another short-term loan,         22        A. It is.
23   it appears.                                             23        Q. Is your testimony, again, that that
24        Q.     But yes as to --                            24   drop relates solely to payments made by the state
                                                                                               25 (Pages 427 - 430)
                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 2:18-cv-01228-HB Document 81-3 Filed 05/09/19 Page 24 of 26
                                  David Reape
                          DAVID REAPE - CONFIDENTIAL
                                                Page 431                                                     Page 433
 1   of Illinois?                                           1         A.     No.
 2        A.     Yes.                                       2         Q.     Is it part of any program?
 3        Q.     You can put that aside.                    3         A.     The receivables do accrue prompt
 4              MR. VOSHELL: Mark that as 128.              4   payment penalty, but they're not assignable. So
 5              (Whereupon, the document was                5   it's a -- this transaction was structured as a
 6        marked, for identification purposes, as           6   loan.
 7        Warren Hill Exhibit 128.)                         7         Q.     If you turn to page four of this
 8              MR. ONUFRAK: Is this the new one?           8   risk retention agreement -- actually, let's start
 9              MR. VOSHELL: It is.                         9   on page three. Do you see Section 2 lists
10   BY MR. VOSHELL:                                       10   "Representations and Warranties"?
11        Q.     Mr. Reape, I've placed in front of        11         A.     Yes.
12   you a document that's been marked as Exhibit 128.     12         Q.     Now if you turn to page four,
13   Take a moment to review it and let me know when       13   subsection (b), it reads: "The VAP sponsor" --
14   you've completed that review.                         14   and that's Blue Stone Finance; right?
15        A.     (Reviewing document.)                     15         A.     Yes.
16              Okay.                                      16         Q.     -- "represents and warrants that
17        Q.     Before we get into the document, I        17   Bluestone Capital Markets, LLC is owned by the
18   believe your testimony is that Bluestone Capital      18   same persons who have the same proportionate
19   Markets and Blue Stone Finance do not have the        19   interests therein as the VAP sponsor." Right?
20   same owners; correct?                                 20         A.     Yes.
21        A.     Correct.                                  21         Q.     That is not the case, though,
22        Q.     That's because those two Elliott          22   right, Mr. Reape, because Blue Stone Finance is
23   groups own part of Bluestone Capital Markets, but     23   not owned by the same individuals or entities that
24   not part of Blue Stone Finance; correct?              24   own Bluestone Capital Markets?
                                                Page 432                                                     Page 434
 1         A.    They haven't been admitted yet.            1        A.      Well, they have substantially
 2   We've had discussions with them, but they're not       2   identical ownership. This is a legal document, so
 3   members yet.                                           3   I don't -- I would have to kinda defer to our
 4         Q.    Can you please describe for the            4   attorneys who prepared it.
 5   record what this document is, Mr. Reape?               5        Q.      Sure. But it says "owned by the
 6         A.    This is a risk retention agreement         6   same persons," right, not owned by substantially
 7   that was in connection with a Medicaid loan            7   the same persons?
 8   financing transaction.                                 8        A.      It says that, yes.
 9         Q.    And that Medicaid loan transaction         9        Q.      And so the VAP sponsor, which is
10   occurred in 2018; correct?                            10   Blue Stone Finance, is in violation of this
11         A.    Correct.                                  11   representation; correct, Mr. Reape?
12         Q.    This lists Blue Stone Finance, LLC        12              MR. RUBIN: Objection. Calls for
13   as the manager of the trust; correct?                 13        a legal conclusion.
14         A.    Correct.                                  14   BY MR. VOSHELL:
15         Q.    And then Blue Stone Finance, LLC is       15        Q.      You can answer.
16   defined as the "VAP Sponsor." Right?                  16        A.      I don't know. I'm not a lawyer.
17         A.    Correct.                                  17        Q.      You can put that aside.
18         Q.    Just to be clear, the Medicaid deal       18              MR. VOSHELL: 129.
19   occurred outside of the Vendor Payment Program and    19              (Whereupon, the document was
20   Vendor Support Initiative; right?                     20        marked, for identification purposes, as
21         A.    Yeah. It's not an assignment.             21        Warren Hill Exhibit 129.)
22   It's a loan transaction. Correct.                     22   BY MR. VOSHELL:
23         Q.    It's part of, I think, a timely pay       23        Q.      Mr. Reape, I've placed in front of
24   program?                                              24   you what's been marked as Warren Hill 129. When

                                                                                            26 (Pages 431 - 434)
                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 2:18-cv-01228-HB Document 81-3 Filed 05/09/19 Page 25 of 26
                                  David Reape
                          DAVID REAPE - CONFIDENTIAL
                                                 Page 507                                                   Page 509
 1         A.    Yes.                                        1        Q. When you say drawn amount, just so
 2         Q.    Now, we've talked a number of times         2   the record's clear, it's essentially how much is
 3   about the waterfall when a state makes a payment.       3   outstanding on the line?
 4              Could you, I guess, as                       4        A. The outstanding loan balance. And
 5   simplistically as possible, just kind of walk           5   then below that level, to the extent that that
 6   through what happens when the state of Illinois         6   reserve is full, money flows out to the trust
 7   makes a payment that relates to the Barclays line?      7   certificate.
 8         A.    Sure. And the priority of payments          8        Q. So the senior fees, you say that
 9   is specifically outlined in this document. But to       9   they went to VAP; right?
10   follow that waterfall specifically, when payments      10        A. Yes.
11   come in there's frequently a portion that goes         11        Q. In the Barclays deal has the senior
12   back to the vendor. So at the highest priority         12   fee been set to a value of zero?
13   level, the portion being returned to the vendor is     13        A. No.
14   kind of immediately segregated from the rest of        14        Q. What is the senior fee value under
15   the flow of funds.                                     15   the terms of the Barclays deal?
16         Q.    Let me pause you right there.              16        A. It's one percent -- it accrues one
17              When you say "immediately                   17   percent of the outstanding receivable balance.
18   segregated," is there a certain account that that      18   I'm sorry. One percent of the outstanding loan
19   money flows into?                                      19   balance. Not receivable balance, loan balance.
20         A.    So the trust has multiple accounts         20   Oh, I missed -- one of the priorities is that
21   for multiple different reasons. But in the             21   there's a $75,000 expense account that gets
22   initial allocation, which is when money that's         22   replenished.
23   come in is applied, which happens once a week, the     23        Q. Let's just take a $100 payment from
24   first segregation is these are none-trust monies       24   the state. That comes in, and say only 20 of it
                                                 Page 508                                                   Page 510
 1   that go back to vendors.                                1   is segregated out to the vendor. So you have $80
 2        Q.     So you have the segregation of              2   coming in.
 3   funds that go back to the vendors.                      3              What account does that $80 hit
 4        A.     Right.                                      4   first? Think actual trust account.
 5        Q.     What happens next?                          5        A.     So there's actually a trust --
 6        A.     So then the money coming over to            6   without looking at the list because there are,
 7   the trust moves through the trust waterfall, which      7   again, I think, about seven or eight accounts. So
 8   in order of priority of payments is trustees'           8   I'm not sure of the precise name. For want of a
 9   expenses -- I may miss a minor priority or two          9   better -- that would be a trust disbursement
10   here, but I'm going to put the main ones out.          10   account.
11   Lender interest, lender-accrued interest, senior       11        Q.     And then a certain portion of that
12   fees to go to VAP.                                     12   money is deposited into the Barclays reserve
13              To the extent there's unpaid                13   account?
14   principal -- which would be principal that had         14        A.     No. So it goes through the
15   been applied to somewhere else in the waterfall        15   waterfall. A better example would be -- there
16   prior, so that there's what they call an accrued       16   probably would be no example where $20 would be
17   unpaid principal, that then money would go to          17   segregated and 80 would stay in. It's more likely
18   that. And then once that was paid everything goes      18   that 5 gets segregated for vendors and 95 is going
19   through a couple of more minor priorities for          19   in. So that 95 would come in, pay trust expenses.
20   potentially unpaid trust expenses.                     20   To the extent that the trust reserve was under
21              There is a reserve under this               21   $75,000 --
22   trust, which is one and a half percent of the          22        Q.     You mean the trust expense account?
23   drawn amount. So the reserve requirement changes       23   You said trust reserve.
24   as the drawn amount changes.                           24        A.     Oh, trust expense account. Yeah.

                                                                                            45 (Pages 507 - 510)
                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 2:18-cv-01228-HB Document 81-3 Filed 05/09/19 Page 26 of 26
                                  David Reape
                          DAVID REAPE - CONFIDENTIAL
                                                 Page 511                                                   Page 513
 1   I'm sorry. Wrong word. Trust expense account.           1   articles relating to donations made by
 2   And then it would flow to lender interest until         2   VAP-affiliated entities either to the campaign of
 3   all lender interest was paid in full. Then it           3   Susana Mendoza directly or to Danny Solis' Ward;
 4   would flow to senior management fees until all of       4   right?
 5   that was paid in full. Then it would go to what's       5        A.     I don't think the donations were
 6   termed accrued principal -- accrued unpaid              6   made to Danny Solis' Ward. But, yes, I am aware
 7   principal, which would be principal payments that       7   of the news articles.
 8   have come in, but have been paid to something else      8        Q.     You're aware of donations that were
 9   above it in the waterfall.                              9   made directly by VAP-affiliated entities to Susana
10             And then to the extent all of the            10   Mendoza's campaign; correct?
11   accrued unpaid principal is paid, then it goes         11        A.     Yes.
12   down to the certificate.                               12        Q.     Was it your idea to make those
13         Q.    You didn't mention the reserve.            13   donations, Mr. Reape?
14         A.    Oh, I'm sorry. Yes.                        14        A.     No.
15         Q.    So after the unpaid principal -- if        15        Q.     Who came up with the idea?
16   that's paid off and the reserve is not at the          16        A.     In discussions with Brian and
17   appropriate level, money would be deposited into       17   Malcolm and the board, decisions were -- like all
18   the reserve account?                                   18   organizations, we make political donations.
19         A.    Yes. And, again, that reserve --           19   There's nothing unusual about that.
20   the amount that has to be in that reserve changes.     20        Q.     Well, we'll get to that.
21         Q.    One and a half percent of whatever         21              But who brought the idea of making
22   is outstanding; right?                                 22   donations directly to Susana Mendoza's campaign to
23         A.    Yes.                                       23   your attention?
24         Q.    Whose name is the reserve account          24        A.     It was probably Brian that made the
                                                 Page 512                                                   Page 514
 1   in?                                                     1   suggestion.
 2         A. The reserve account is a trust                 2        Q.    You referred earlier to Malcolm.
 3   account.                                                3   That's a reference to Malcolm Weems; correct?
 4         Q. VAP is the manager of the Barclays             4        A.    It is.
 5   trust; right?                                           5        Q.    Do you recall when Brian Hynes made
 6         A. Of this specific trust, yes.                   6   the suggestion?
 7         Q. The manager of all the trusts, with            7        A.    I don't have a specific date
 8   the exception of, I guess, the Medicaid ones we         8   recollection as to when he may have suggested it
 9   looked at earlier?                                      9   or -- obviously, if I saw the checks I would know
10         A. That's correct.                               10   when we sent the checks.
11         Q. If you could, Mr. Reape, flip to              11        Q.    Was it in 2018 that Mr. Hynes
12   Section 5.06 of the trust agreement. I believe         12   brought this to your attention?
13   it's titled "Reserve Account." Do you see that?        13        A.    I think we've made political
14         A. Okay.                                         14   contributions throughout the life of that. So
15         Q. Is that the reserve account you               15   there could have been other contributions.
16   were referring to as second-to-last in the             16   Specific to the Mendoza campaign, that's 2018.
17   waterfall?                                             17        Q.    Are you sure, Mr. Reape, that VAP
18         A. Yes.                                          18   has made contributions to political campaigns
19         Q. This also refers to an eligible               19   throughout its existence?
20   deposit account. Do you know what that is?             20        A.    I think so, yes. To clarify,
21         A. All of the trust --                           21   members of VAP maybe made contributions. Maybe
22         Q. Strike that. That's fine. You can             22   they weren't specific to VAP. I would have to
23   put the trust agreement aside.                         23   check to see what we did early on, you know, 2012,
24               You're aware of recent news                24   '13.

                                                                                            46 (Pages 511 - 514)
                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
